To an amended bill of complaint seeking to enjoin defendants from interrupting or interfering with the use by complainants of certain railroad tracks from the main line of the defendant railroad company to the factory of complainants or of obstructing such track, a demurrer was sustained and the bill dismissed.
This appeal is from that order. *Page 335 
Because of the somewhat complicated state of facts shown by the bill we shall not at this stage of the proceedings discuss the principles of law involved.
It is sufficient to say that under the allegations of the bill an equity for substantial relief may be shown by appropriate and sufficient evidence; therefore the demurrer to the bill of complaint should have been overruled. Florida East Coast R. Co. v. City of Miami, 80 Fla. 329, 86 So. 208; Wells v. Williams, 80 Fla. 498, 86 So. 336.
The order appealed from is reversed.
Reversed.
ELLIS AND TERRELL, J. J., concur.
WHITFIELD, P. J., AND STRUM, J., concur in the opinion.
BROWN, J., not participating.